                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

BIC CORPORATION and BIC USA INC.,

             Plaintiff,                       Case No. 18-cv-7378
                                              FILED UNDER SEAL
             v.
                                              Judge John Robert Blakey
CHICAGO IMPORT INC., DIAMOND
WHOLESALE GROUP, INC., JOHN
DOE COMPANIES 1-10, and JOHN OR
JANE DOES 1-10,

             Defendants.

                                SEIZURE ORDER

      PLEASE TAKE NOTICE, that Plaintiffs BIC Corporation and BIC USA Inc.

(hereinafter together “Plaintiffs” or “BIC”) having moved ex parte against Defendants

Chicago Import Inc. (“Chicago Import”), Diamond Distributors Inc. (“Diamond”), their

principals, officers, agents, servants, and employees (hereinafter “Defendants” unless

otherwise specifically designated) for, among other relief, an order of seizure and

substitute custodian order (the “Order”), by reason that Defendants, without

authorization, are manufacturing, importing, purchasing, selling, offering for sale,

promoting, and/or distributing goods and packaging bearing marks that constitute

counterfeits, copies, and/or colorable imitations of, or that otherwise infringe upon,

incontestable and federally registered trademarks owned and used by BIC. Upon

Plaintiffs’ Complaint and motion for an ex parte restraining order, expedited

discovery, seizure order and other relief, and supporting declarations and exhibits
submitted therewith, this Court now makes the following findings of fact and

conclusions of law:

          1.   BIC are the owners of the following valid and incontestable trademarks

registered on the Principal Register of the United States Patent and Trademark

Office:


          Mark:          Reg. No.:     Reg. Date:             Goods/Services:
           BIC           2,324,480    Feb. 29, 2000    IC 34: cigarette and cigar
                                                       lighters not of precious metals


                                                       IC 11: lighters primarily for
                                                       lighting grills, fireplaces and
                                                       candles
                          951,661     Jan. 30, 1973    IC 34: CIGARETTE
                                                       LIGHTERS AND REFILLS
                                                       THEREFOR
                         1,761,622    Mar. 30, 1993    IC 34: CIGARETTE
                                                       LIGHTERS NOT MADE OF
                                                       PRECIOUS METAL


                        2,278,917     Sept. 21, 1999   IC 34: CIGARETTE
                                                       LIGHTERS NOT MADE OF
                                                       PRECIOUS METAL




(together the “Marks” or “BIC Marks”.

          2.   BIC is likely to succeed on their claims that Defendants have illegally

imported, purchased, sold, offered for sale, promoted, and/or distributed goods,

specifically lighters, that have not been authorized for distribution in the United
States, bearing the incontestable and federally registered trademarks owned and

used by BIC, (the “Gray Market Goods”).

      3.     The sale of the Gray Market Goods has resulted in, and will continue to

result in, immediate and irreparable injury to BIC if the relief requested is not

ordered insofar as consumers who expect that their lighters will have child-resistant

technology and English language warnings and instructions may encounter Gray

Market Goods bearing the Marks which do not conform to United States standards

and conclude that they were distributed for sale in the United States by BIC, to the

detriment of the public and the reputation of BIC’s brand.

      4.     Such harm to BIC absent entry of this Order outweighs any harm to

Defendants’ legitimate interests that entry of this Order would occasion.

      5.     Defendants have no legitimate interest in selling products that are not

authorized for sale in the United States, which do not comply with United State safety

standards, or in infringing the trademark rights of BIC.

      6.     BIC has demonstrated that the Defendants are likely to be holding Gray

Market Goods at the locations where they are selling, offering for sale, and/or

distributing the Gray Market Goods, along with books, records, and electronically

stored information relating to the purchase, import, sale, offering for sale, and/or

distribution of the Gray Market Goods.

      7.     BIC has not publicized the requested seizures and have provided the

United States Attorney for the Northern District of Illinois with notice of its

application for a seizure order pursuant to 15 U.S.C. § 1116(d)(2).
      8.     Defendants, or others acting in concert with Defendants, would likely

destroy, move, hide, or otherwise make the Gray Market Goods and records relating

thereto inaccessible to the Court if BIC were to proceed on notice to Defendants,

thereby frustrating the adjudication of BIC’s claims by this Court.

      9.     Entry of an Order other than an ex parte seizure order would not

adequately serve the purposes of the Lanham Act insofar as it would leave goods and

packaging bearing BIC’s federally registered trademarks marketplace that are not

authorized for sale in the United States and do not comply with United States rules,

regulations, and standards, thereby confusing consumers as to the nature and quality

of the goods and depriving BIC of the ability to maintain its commercial reputation

and the good will represented by the Marks accrued as a result of the quality and

performance of BIC’s genuine goods.

      NOW, THEREFORE, pursuant to the injunctive powers of the Lanham Act, 15

U.S.C. § 1114, the All Writs Act, 28 U.S.C. § 1651 and the inherent power of this

Court to fashion equitable remedies,

      It is hereby ORDERED, that the Defendants or their attorneys show cause on

the 21st day of November, 2018, at 9:45 p.m., or as soon thereafter as counsel can

be heard, at the United States District Court for the Northern District of Illinois, why

an Order should not be issued granting Plaintiffs a Preliminary Injunction pursuant

to Federal Rule of Civil Procedure 65, enjoining and restraining Defendants, their

agents, servants, employees and attorneys, and all persons in active concert and
participation with them, pending the trial and determination of this action and until

further order of this Court, from:

           a. Using any of Plaintiffs’ Marks, in connection with any goods that do not

               bear proper instructions, warnings, disclosure and/or certifications,

               including importing into the United States or selling any lighters

               branded with Plaintiffs’ Marks;

           b. Infringing or diluting any of the Plaintiffs’ Marks;

           c. Disposing      of,   destroying,    moving,     secreting,    relocating    and/or

               transferring any and all of Defendant’s stock of lighters branded with

               Plaintiffs’ Marks that do not bear proper instructions, warnings,

               disclosures and/or certifications;

           d. Disposing      of,   destroying,    moving,     secreting,    relocating    and/or

               transferring any records and documents in Defendant’s possession

               pertaining to their purchase, importation, receipt, advertising, offering

               for sale, sale, shipment and or distribution of lighters branded with

               Plaintiffs’ Marks; and

           e. Assisting, aiding or abetting any other person or business entity in

               engaging in or performing any of the aforementioned activities.

       IT IS FURTHER ORDERED, that pending the hearing and determination of the

above Motion for Preliminary Injunction, but in no event for a period in excess of fifteen

days 1 from the effective date hereof, that Defendants and all of their agents, servants,


1The 1946 Trademark Act requires a hearing for Preliminary Injunction no sooner than ten (10) days
but not later than fifteen (15) days after the Order to Show Cause issues.
employees, attorneys, and all persons in active concert and participation with them, be

and are temporarily restrained from:

      a.     Discussing, communicating, publicizing, or otherwise disseminating

             information concerning the claims asserted in this action, the provisions

             of this temporary restraining order, the entry onto the Defendants’

             property, the seizure of the Gray Market Goods and records and

             information related thereto, to any persons who are not parties to this

             action or their attorneys;

      b.     Infringing or diluting any of the Plaintiff’s Marks;

      c.     Using any of Plaintiffs’ Marks, in connection with any goods that do not

             bear proper instructions, warnings, disclosure and/or certifications,

             including importing into the United States or selling any lighters

             branded with Plaintiffs’ Marks;

      d.     Disposing    of,   destroying,    moving,    secreting,   relocating    and/or

             transferring any and all of Defendant’s stock of lighters branded with

             Plaintiffs’ Marks that do not bear proper instructions, warnings,

             disclosures and/or certifications;

      e.     Disposing of, destroying, moving, secreting, relocating, altering and/or

             transferring any information, records, and/or documents in Defendants’

             possession   pertaining      to   their   purchase,   importation,     receipt,

             advertising, offering for sale, sale, shipment and/or distribution of

             lighters branded with BIC’s Marks, including invoices, correspondence
              with vendors and distributors, banks records, account books, financial

              statements, purchase contracts sales receipts, and other records,

              including electronically stored information on computers, personal

              electronics such as cell phones; and

       f.     Assisting, aiding or abetting any other person or business entity in

              engaging in or performing any of the aforementioned activities.

       IT IS FURTHER ORDERED, that the United States Marshal for this Judicial

District, or other law enforcement official, accompanied by one or more attorneys,

agents, or investigators of BIC, are hereby authorized and directed, at any time

between the hours of 8:00 AM and 9:00 PM not later than seven (7) business days

after the date on which this Order is issued, to enter upon, search, seize, and deliver

to BIC or their representatives the following items in the possession, custody or

control of:

       Chicago Import Inc.
       3811 West Lawrence Avenue
       Chicago, IL 60625

       And

       Diamond Wholesale Group
       7252 West 87th Street*
       Bridgeview, IL 60455

including storerooms thereof and any trucks, vans, cars or other storage facilities

under the control of Defendants, at the above listed addresses and at any other

locations which are specifically revealed by Defendants herein or by documents seized
herein and which are locations that are in Defendants' possession or under their control

first forcibly or otherwise enter and reasonably search 2 for, seize, and impound:

       1.     Any and all goods, packaging, shipping materials, display materials,

advertising materials, images, and documentation related to lighters bearing the BIC

Marks, marks identical with, or substantially indistinguishable from the BIC Marks,

or any counterfeits, copies, or colorable imitations thereof;

       2.     Any and all records documenting, concerning, relating to, or reflecting

in any manner information concerning the manufacture, sale, receipt, importation,

acquisition, purchase, offering for sale, promotion, and/or distribution of any goods or

packaging bearing the BIC Marks, or marks identical with, or substantially

indistinguishable from the BIC Marks, including without limitation, business

records, invoices, correspondence, e-mails, bank records, hard drives, zip drives,

disks, financial statements, books of account, receipts, whether contained in written

or electronic format.

       IT IS FURTHER ORDERED, that the United States Marshal or other law

enforcement officers effecting such seizure shall take all necessary steps, and employ

whatever force is necessary, including breaking open, in order to: (i) enter the

Identified Premises or other premises owned, leased, or controlled by Defendants or

other locations where the Counterfeit Goods and business records relating thereto

may be found; (ii) search and inspect the contents of any computers, rooms, vehicles,



2 Since the Court that finds that purveyors of gray market goods frequently hide merchandise, a
reasonable search may be made for the Gray Market Goods and documents relating thereto in
accordance with the strictures of the Fourth Amendment
closets, cabinets, containers, cases, desks, electronic storage devices, computer drives,

desktop computers, laptop computers, personal electronics, including cell phones, and

documents located at the Identified Premises or other premises owned, leased, or

controlled by Defendants or other locations where the Gray Market Goods and

business records relating thereto may be found; and (iii) secure and remove the Gray

Market Goods, records, property, and other items described in the preceding

paragraphs from the Identified Premises or other premises owned, leased, or

controlled by Defendants or other locations where the Counterfeit Goods and business

records relating thereto may be found;

      IT IS FURTHER ORDERED that one or more of Plaintiffs’ attorneys and

employees shall accompany the law enforcement officers to determine whether an

item is covered by the preceding paragraphs and the law enforcement officers shall

follow such representatives’ determination;

      IT IS FURTHER ORDERED, that Plaintiffs shall be accompanied by sufficient

representatives of Stericycle, as arranged by Plaintiffs, equipped with trucks and

equipment adequate for the purpose of taking possession of the Gray Market Goods

in possession of each of the Defendants;

      IT IS FURTHER ORDERED, that the Stericycle shall take possession of Gray

Market Goods that are seized by Plaintiffs from each of the Defendants as substitute

custodians, which shall be segregated and identified as to the source of such goods,

and shall be properly quarantined and stored at a Stericycle facility that is adequate

for the storage of flammable materials such as the Gray Market Goods.
      IT IS FURTHER ORDERED, that the search and seizure ordered herein may

be photographed or videotaped for the purpose of authenticating and assisting in

obtaining evidence and documenting the activities and events occurring during the

execution of this Order;

      IT IS FURTHER ORDERED, that Plaintiffs’ attorneys may be accompanied by

investigators and/or computer technicians from Quest Consultants International,

Ltd. for the purpose of assisting Plaintiffs in obtaining copies of documents and

information subject to seizure under this Order whether stored in paper or electronic

form, including any records contained on laptop or desktop computers, computer

drives, servers, other electronic storage devices, and personal electronic devices

(including cell phones) and/or taking possession of the laptop or desktop computers,

computer drives, servers, other electronic storage devices, and personal electronic

devices (including cell phones) in order to copy the electronically stored information

at the offices of Plaintiffs’ counsel prior to returning those items to Defendants.

      IT IS FURTHER ORDERED, that each person present at the location to be

searched who is employed or affiliated with the Defendants shall, upon request from

the law enforcement officer effecting the seizure, provide a driver’s license or other

form of identification.

      IT IS FURTHER ORDERED, that any person present at the location to be

searched who is employed or affiliated with the Defendants shall, upon request from

the law enforcement officer effecting the seizure, provide all passwords or other

information necessary to access the electronically stored information in the laptop or
desktop computers, computer drives, servers, other electronic storage devices, and

personal electronic devices (including cell phones) that are accessed or seized by the

Plaintiffs or its agents and other information that may be reasonably necessary to

locate records and information relating to the Gray Market Goods.

      IT IS FURTHER ORDERED, that anyone interfering with the execution of this

Order is subject to arrest by the United States Marshal or other law enforcement

officers effecting such seizure;

      IT IS FURTHER ORDERED, that any records or property seized pursuant to

this Order shall be impounded in the custody or control of BIC’s attorneys, Wilson

Elser Moskowitz Edelman & Dicker LLP, as substitute custodian, pending further

order of this Court, and made available for inventory or inspection by Defendants or

Defendants’ attorneys Monday through Friday from 9:00 AM to 5:00 p.m. at the

offices of Wilson Elser Moskowitz Edelman & Dicker, LLP, 55 West Monroe Street

Suite 3800 Chicago, IL 60603. Any records or information seized pursuant to this

Order shall be subject to a protective order which shall expire on such date as the

Court sets for the hearing on the order to show cause for a preliminary injunction,

and shall initially restrict access solely to the Court, the United States Marshal, BIC,

BIC’s attorneys and other agents, Defendants, and Defendants’ attorneys, who are

permitted to inspect and copy the records. Should BIC desire copies of such records,

BIC’s attorneys shall make copies and return the originals to Defendants within

twenty (20) business days of the date the seizure is conducted pursuant to this Order;
      IT IS FURTHER ORDERED, that BIC, their counsel, or agents are responsible

for the transport of any items seized pursuant to this Order to a designated storage

facility. BIC shall indemnify and Defendants shall hold harmless the United States

Marshal or other law enforcement officers effectuating the seizure pursuant to this

Order from any and all claims asserted in any Court tribunal, arising from any act,

incidents, or occurrences in connection with the seizure and possession of Defendants’

property, including any third party, that does not arise out of the negligent, reckless,

or intentional conduct of the United States Marshal or other law enforcement officer

effectuating the seizure pursuant to this Order;

      IT IS FURTHER ORDERED, BIC, their counsel, or agents shall promptly

inspect and account for all items and records seized pursuant to this Order and (i)

provide a written inventory of such items and records to the United States Marshal

who shall provide such a copy to the Court; and (ii) return to Defendants any items

found to be outside the scope of this Order within fourteen (14) business days of the

date the seizure is conducted pursuant to this Order;

      IT IS FURTHER ORDERED, that a provision of a bond as security is waived;

      IT IS FURTHER ORDERED, that service of the Summons and Complaint and

this Order, together with the papers upon which the Order was granted, shall be

made by the law enforcement officer effecting the seizure at the time the seizure is

affected. Service shall be deemed sufficient by delivery of true and correct copies to

any person of suitable age found at the premises to be searched and affiliated with or

employed by Defendants;
      And it is further ORDERED, that this Order, together with the supporting

documents submitted therewith, shall be sealed pending further order of the Court,

but in any event shall remain sealed pending the hearing to confirm the seizure,

except that Defendants shall have access to such Order and supporting documents

after the seizure authorized by this Order has been carried out.

      IT IS SO ORDERED.

Dated: November 7, 2018 at 4:00 p.m.

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge
